DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ARMANDO RIVAS,
                             Appellant,

                                    v.

THE BANK OF NEW YORK MELLON f/k/a THE BANK OF NEW YORK,
 as trustee for THE CERTIFICATE HOLDERS OF THE CWALT, INC.,
    ALTERNATIVE LOAN TRUST 2006-33CB, MORTGAGE PASS-
  THROUGH CERTIFICATES, SERIES 2006-33CB, LUZ C. RIVAS,
   MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., as
  nominee for COUNTRYWIDE BANK, FSB, ESTATES OF BOYNTON
   WATERS WEST HOMEOWNERS’ ASSOCIATION, INC., TENANT,
                            Appellees.

                              No. 4D17-2704

                              [May 31, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;     Joseph     Marx,     Judge;     L.T.    Case     No.
502012CA010633XXXXMB.

  Armando Rivas, Boynton Beach, pro se.

  Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of
Akerman LLP, Fort Lauderdale, and Adam G. Schwartz of Akerman LLP,
West Palm Beach, for appellee The Bank of New York Mellon.

PER CURIAM.

   Affirmed.

WARNER, TAYLOR and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.